Citation Nr: 0726183	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-08 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for   service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel






INTRODUCTION

The veteran had active military service from January 1966 to 
March 1969.   
 
This case comes to the Board of Veterans' Appeals (Board) 
from a May 2003  rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Roanoke, 
Virginia, which determined that new and material evidence had 
not been received to reopen a previously denied claim for 
service connection for bilateral hearing loss.  That decision 
also denied a claim for service connection for post-traumatic 
stress disorder (PTSD). 
 
During the pendency of this appeal, through its issuance of a 
March 2004 supplemental statement of the case (SSOC), the RO 
found that new and material evidence had been obtained to 
reopen a prior August 1971 rating decision denying the 
veteran's original claim for service connection for hearing 
loss.  See 38 C.F.R.  § 3.156 (2006).  The SSOC then 
continued the denial of the claim on the merits.  This 
notwithstanding, however, the Board must make the threshold 
preliminary determination of whether there is new and 
material evidence to reopen the claim because this affects 
the Board's legal jurisdiction to adjudicate the underlying 
claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

Also, a January 2006 RO rating decision granted service 
connection for PTSD,         and assigned an initial 30 
percent rating for this condition, effective from  November 
25, 2002.  The veteran did not subsequently appeal either the           
initial rating or effective date assigned, and thus that 
claim has been resolved.      See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).

For the reason indicated below, the appeal is being REMANDED 
to the RO via   the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify       the veteran if further 
action is required on his part.




REMAND

On his March 2004 substantive appeal (VA Form 9), the veteran 
completed the appropriate designation for a hearing before a 
Veteran's Law Judge (VLJ) of the Board in Washington, D.C 
(Central Office).  The veteran filed his substantive appeal 
at this point in time in response to a February 2004 
statement of the case (SOC) on both his petition to reopen a 
claim for service connection for bilateral hearing loss, and 
his then-pending claim for service connection for PTSD.                
As indicated, since then, a January 2006 RO rating decision 
granted                    service connection for PTSD, 
meaning that only the bilateral hearing loss claim remained 
on appeal.  

Following this development, the Board sent the veteran a July 
2007 letter requesting clarification as to whether he still 
wanted a hearing before a VLJ of the Board, and if so, what 
type of hearing.  The veteran responded later that month that 
instead of a Central Office hearing, he wanted a hearing 
before a VLJ at the RO -- generally referred to as a "Travel 
Board" hearing.  Thus, the requested hearing must be 
scheduled before deciding the instant case.  See 38 C.F.R. § 
20.704(a) (2006).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before 
a Veterans Law Judge at the RO at the 
earliest opportunity, and notify him and 
his representative of the date, time and 
location of this hearing.  Place a copy of 
this letter in the claims file.             
If, for whatever reason, he changes his 
mind and withdraws his request for this 
hearing or does not appear for it on the 
date scheduled, also document this in the 
claims file.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



